Citation Nr: 0716029	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  03-09 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
"BVA" or "Board") on appeal from two rating decisions 
dated in October 2002 and February 2003 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois in which the RO denied the benefits sought on 
appeal.  The appellant, who served on active duty from 
November 1961 to November 1963, appealed those decisions to 
the BVA.  Thereafter, the RO referred the case to the Board 
for appellate review.  

In a February 2004 decision, the Board denied the appellant's 
claims.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
"Court").  In August 2005, the Court vacated and remanded 
the Board's February 2004 decision (in regards to both 
issues) in light of a Joint Motion to Remand submitted by the 
parties. See August 2005 Joint Motion for Remand; August 2005 
Court order.  As such, the appeal was returned to the Board 
for compliance with the instructions set forth in the August 
2005 Joint Motion to Remand.  

In October 2005, the Board remanded the appellant's appeal to 
the Appeals Management Center (the "AMC") for further 
development.  Subsequent to the purported completion of this 
development, the AMC continued to deny the appellant's claims 
and recertified the case to the Board. See January 2007 
Supplemental Statement of the Case.  Unfortunately, the Board 
finds that its October 2005 remand was not completely 
followed by the AMC; and as such, the Board has no choice but 
to remand the appellant's case once more.  Therefore, the 
appeal is REMANDED to the RO via the AMC in Washington, DC.  
VA will notify the appellant if further action is required on 
his part.




REMAND

A review of the record with respect to the issues of 
entitlement to service connection for hearing loss and 
tinnitus discloses a need for further development prior to 
final appellate review.  

In this regard, the Board observes that in its October 2005 
remand, the Board requested the AMC to perform additional 
development in connection with the appellant's case as 
required by an August 2005 Joint Motion to Remand and August 
2005 Court order.  Specifically, the Board noted that the 
appellant's claims file contained a positive medical nexus 
opinion from David M. Nibel, M.D., in which Dr. Nibel 
indicated his belief that it was at least as likely as not 
that the appellant's hearing loss could be related to his 
military service.  However, in providing this opinion, Dr. 
Nibel acknowledged that he did not have access to the 
appellant's service medical records and that such records 
would be helpful to him. See June 2003 letter from Dr. Nibel.  
In its February 2004 opinion, the Board found Dr. Nibel's 
opinion to be less persuasive than a January 2003 VA medical 
opinion because, among other things, Dr. Nibel did not review 
all of the evidence of record, including the appellant's 
service medical records. February 2004 decision, p. 10.  On 
appeal, the parties argued that the Board erred in making 
this determination since the VA failed in its duty to inform 
the appellant that it would furnish copies of the appellant's 
service medical records to Dr. Nibel upon receipt of a proper 
authorization in order for Dr. Nibel to render a more 
complete and less speculative medical nexus opinion. See 
August 2005 Joint Motion for Remand, p. 2.  The parties urged 
the Court to remand the appellant's case in order for VA to 
notify the appellant that it would furnish these records to 
Dr. Nibel upon receipt of the proper authorization. Id., p. 
3.  As set forth above, the Court granted the parties Joint 
Motion to Remand in August 2005. 

Therefore, in accordance with the August 2005 Joint Motion to 
Remand and the August 2005 Court order, the Board directed 
that VA furnish copies of the appellant's service medical 
records to Dr. Nibel and "offer [Dr. Nibel] the opportunity 
to submit another medical opinion in this matter." See 
October 2005 Board decision, p. 5.  The appellant provided 
his authorization to the AMC in December 2005, who then 
forwarded the appellant's service medical records to 
Dr. Nibel in May 2006. See May 2006 letter from the AMC to 
Dr. Nibel in which the AMC requested copies of the 
appellant's treatment records and provided Dr. Nibel with 
copies of the appellant's service medical records).  However, 
the Board observes that the AMC did not notify Dr. Nibel as 
to the reason why the appellant's service medical records 
were being provided to him; nor did it inform Dr. Nibel that 
he could revise his June 2003 medical nexus opinion after 
reviewing these records. Id.; see also September 2006 letter 
from the AMC to Dr. Nibel (second request for post-service 
treatment records).  The AMC's failure to "offer [Dr. Nibel] 
the opportunity to submit another medical opinion in this 
matter" in not compliant with the Board's October 2005 
opinion and requires that this case be remanded again. See 
October 2005 Board decision, p. 5; Stegall v. West, 11 Vet. 
App. 268 (1998) (holding "that a remand by this Court or the 
Board confers on the appellant or other claimant, as a matter 
of law, a right to compliance with the remand orders").  

In addition to the foregoing, the Board directed the AMC to 
schedule the appellant for an ear and audiological 
examination after Dr. Nibel had been given the opportunity to 
render a more fully informed opinion. See October 2005 Board 
decision, p. 5.  Such an examination was deemed necessary as 
there was a question of whether the appellant's September 
1963 service separation audiological examination reflected 
that he had some degree of hearing loss upon his separation 
from service.  In this regard, the Board noted in the body of 
its previous remand that the appellant's September 1963 
audiological results had to be converted from American 
Standards Association (ASA) measurements to International 
Standards Organization (ISO) measurements for comparison 
purposes.  Following such conversion, the appellant was noted 
to have the following puretone thresholds, in decibels, when 
he was discharged from service:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
N/A
25
LEFT
25
25
20
N/A
25

The claims file contains a January 2003 VA examination report 
in which the examiner opined that the appellant had normal 
hearing at the time of his discharge based upon the 
appellant's September 1963 audiogram; however, the report 
does not reflect if the examiner converted the appellant's 
separation audiogram from ASA to ISO measurements.  In 
addition, the report does not indicate the standard by which 
the examiner determined the appellant had normal hearing at 
discharge.  In this regard, the parties argued in the Joint 
Motion to Remand that the appellant appeared to have some 
hearing loss at the time of separation under the medical 
standard reflected in the case of Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993), which noted that the threshold for 
normal hearing is from 0 to 20 decibels with higher 
thresholds levels indicating some degree of hearing loss. See 
August 2005 Joint Motion to Remand, p. 4.  The parties 
requested that the case be remanded in order for the Board to 
"reconcile its findings that the Appellant had no hearing 
loss at separation from service" and to determine if the 
January 2003 VA medical opinion was competent evidence. Id.  

As set forth above, the Board then directed the AMC to afford 
the appellant a new VA audiological examination after Dr. 
Nibel was given the opportunity to submit additional 
evidence. October 2005 Board decision, pgs. 3-5.  The 
examiner was supposed to be asked to review all evidence of 
record and provide an opinion as to whether the appellant's 
service separation audiometry shows a degree of hearing loss.  
The examiner was also to be asked to determine if the 
appellant's current hearing loss disability is etiologically 
related to any hearing loss shown during service or is 
otherwise related to service.  Lastly, the examiner was 
supposed to be asked to clarify whether or not the appellant 
has tinnitus and, if so, whether it is  etiologically related 
to service. Id.  

The appellant was afforded a VA audiological examination in 
November 2006.  After reviewing the claims file and 
performing an examination, the examiner opined that the 
appellant did not have hearing loss at the time he separated 
from service. See November 2006 examination report, p. 2 (It 
is therefore with these definitions that it is this 
examiner's opinion that hearing loss did not exist at the 
Medical Examination conducted for Separation from active 
military duty").  In forming this opinion, the examiner 
relied upon VA circular 10-89-103 ("Handbook of Standard 
Procedures and Best Practices for Audiology") dated in 
September 1989 which indicates that the threshold for normal 
hearing for VA compensation purposes ranges from negative (-) 
10 decibels to 25 decibels. Id.  However, the examiner did 
not address the threshold standard discussed in Hensley v. 
Brown, supra, which indicates that the threshold for normal 
hearing is from 0 to 20 decibels.  The Board notes that the 
Court in Hensley held that "where the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
evidence of exposure to disease or injury in service that 
would adversely affect the auditory system and post-service 
test results meeting the criteria of 38 C.F.R. § 3.385. . . . 
For example, if the record shows (a) acoustic trauma due to 
significant noise exposure in service and audiometric test 
results reflecting an upward shift in tested thresholds in 
service, though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis to 
attribute the post-service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes."  Hensley at 159.  Consideration of the 
Hensley standard is necessary in this case. 

Also in regards to the November 2006 VA examination report, 
the Board observes that while the examiner discussed the 
appellant's post-service medical records and her opinion that 
the appellant's "progression towards a mild hearing loss 
[could] be traced from the separation medical examination [in 
September 1963] to the first notation of a mild hearing loss 
[in November 1991],"  the examiner never specifically 
answered the question of whether the appellant's current 
hearing loss disability is etiologically related the 
appellant's period in service. October 2005 Board decision, 
pgs. 5-6; November 2006 examination report, pgs. 2-3.  

Therefore, to ensure compliance with the Court's August 2005 
order, the Board remands this case to the AMC for the purpose 
of completing the directives set forth in its October 2005 
decision.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

2.  The AMC should contact Dr. David M. 
Nibel regarding his June 2003 medical 
opinion.  The AMC should inform Dr. Nibel 
that the Board previously found his 
opinion to be less than persuasive as it 
was made absent a review of the 
appellant's service medical records, and 
particularly absent review of the 
appellant's September 1963 audiological 
separation examination.  The AMC should 
refer Dr. Nibel to the appellant's 
service medical records that were 
provided to him in May 2006, and offer 
him the opportunity to submit another 
medical opinion in this matter after 
taking into consideration those records.  
In doing so, the AMC should provide Dr. 
Nibel with information regarding 
converting ASA measurements to ISO 
measurements.  Any additional evidence 
submitted by Dr. Nibel should then be 
associated with the claims file.

3.  After Dr. Nibel has had the 
opportunity to submit additional evidence 
in this case, the AMC should refer the 
appellant's claims file to the examiner 
who performed the appellant's November 
2006 audiological examination (if 
available), or another appropriately 
qualified specialist, to obtain 
clarification of the November 2006 
examination report.  As provided 
previously in the October 2005 Board 
decision, the examiner should review all 
medical evidence contained in the claims 
file.  Thereafter, the examiner should 
opine if the appellant's separation 
audiometry shows some degree of hearing 
loss in accordance with the hearing 
threshold standards referenced in the 
case of Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (which noted that the 
threshold for normal hearing is from 0 to 
20 decibels with higher thresholds levels 
indicating some degree of hearing loss).  
Thereafter, the examiner should provide 
an opinion as to whether the appellant's 
current hearing loss disability is 
etiologically related to any hearing loss 
shown during service, at separation from 
service, or is otherwise related to 
service.  In addition, the examiner 
should clarify whether or not the 
appellant has a diagnosis of tinnitus 
and, if so, if it is etiologically 
related to service.  In formulating his 
or her opinions, the examiner should 
reference Dr. Nibel's June 2003 medical 
opinion and/or any revisions to such 
opinion.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not 
granted, the appellant and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action 
is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



